ORlG\NAL
                 Wniteb ~tates ~ourt of jfeberal ~laitns
                                          No. 18-0006 C
                                      Filed: January 31, 2018
                                                                                   FILED
                                               )                                   JAN 3 1 2018
 CEDRIC TYRONE WALKER,                         )
                                               )                                  U.S. COURT OF
                                                                                 FEDERAL CLAIMS
                        Plaintiff,             )
                                               )      Pro Se; Lack of Subject Matter of
            v.                                 )      Jurisdiction; In Forma Pauperis
                                               )      Application
 THE UNITED STATES,                            )
                                               )
                        Defendant.             )
_ _ ___ __________ )

                                             ORDER

SMITH, Senior Judge

        On January 2, 2018, plaintiff, proceedingpro se, filed a complaint in this Comt and
concurrently filed an informa pauperis application seeking leave to proceed without paying the
Court filing fee. Plaintiff, a prisoner incarcerated in Florida, alleges that the Federal Bureau of
Prisons in Lewisburg, Pennsylvania subjected him to cruel and unusual punishment in violation
of his Eighth Amendment rights. Mr. Walker is seeking compensatory and punitive damages, as
well as a trial by jury.

        This Comt's jurisdictional grant is primarily defined by the Tucker Act, which provides
this Comi the power "to render any judgment upon any claim against the United States founded
either upon the Constitution, or any Act of Congress or any regulation of an executive
department, or upon any express or implied contract with the United States .. . in cases not
sounding in tort." 28 U.S .C. § 1491(a)(l). Although the Tucker Act expressly waives the
sovereign immunity of the United States against such claims, it "does not create any substantive
right enforceable against the United States for money damages." United States v. Testan, 424
U.S. 392, 398 (1976). Rather, in order to fall within the scope of the Tucker Act, "a plaintiff
must identify a separate source of substantive law that creates the right to money damages ."
Fisher v. United States, 402 F.3d 1167, 1172 (Fed. Cir. 2005) (en bane in relevant part).

       Upon sua sponte review, this Comi finds plaintiffs allegations do not give rise to any
cause of action over which this Comt has subject-matter jurisdiction. The Eighth Amendment is
"not a money-mandating provision," and, accordingly, this Court lacks jurisdiction over Mr.
Walker's claims of cruel and unusual punishment. Edelmann v. United States, 76 Fed. Cl. 376,
383 (2007); see also Trafny v. United States, 503 F.3d 1339, 1340 (Fed. Cir. 2007) (per curiam);
Hardin v. United States, 123 Fed. Cl. 667, 671 (2015). The Comi has no authority to decide




                              7016 3010 DODD 4308 3808
plaintiffs case, and therefore must dismiss the Complaint pursuant to Rule 12(h)(3) of the Rules
of the United States Court of Federal Claims ("RCFC").

        In consideration of the above, the motion to proceed informa pauperis is GRANTED
and plaintiffs complaint is DISMISSED, pursuant to RCFC 12(h)(3). The Clerk is hereby
directed to take the necessary steps to dismiss this matter.


        IT IS SO ORDERED.


                                                      Thomas C. Wheeler, Judge
                                                      For Loren A. Smith, Senior Judge




                                              -2-